Citation Nr: 1409590	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury and concussion.

2.  Entitlement to service connection for migraine headaches, to include as secondary to residuals of a head injury and concussion.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder.

4.  Entitlement to service connection for coronary artery disease.

5.   Entitlement to service connection for a back disorder.

6.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a travel Board hearing in September 2009.  A transcript of the hearing testimony is of record.

In January 2010 and May 2012, the Board remanded the claims for further development.

As noted in the May 2012 remand, the Board has merged the Veteran's PTSD and general anxiety disorder claims and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and general anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a stomach disorder and for hypertension were also originally developed for appellate review and were last remanded by the Board in May 2012 for further development.  In a May 2013 rating decision, service connection was granted for gastritis and for hypertension.  As a result, those issues have been resolved and are not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board's May 2012 remand noted that the issue of entitlement to service connection for a bilateral foot disorder, to include arthritis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear, however, that there is AOJ consideration of this previously referred issue.  Consequently, the Board again refers this issue to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is still required prior to adjudicating the Veteran's claims for service connection.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Residuals of a Head Injury and Concussion 

The Veteran contends that he currently has residuals of a head injury and a concussion due to a fall in service.  The service treatment records indicate that the Veteran fell against a bench in September 1970 and hit his head.  It was specifically noted that he had a possible concussion at that time.  There is also documentation showing that the Veteran was involved in a motor vehicle accident in November 1970.  

In a July 2010 VA examination report, the examiner stated that the Veteran incurred an in-service traumatic brain injury (TBI) with possible concussion when he hit his head on a bench in September 1970.  However, the examiner opined that the Veteran's residuals of a TBI and concussion were not at least as likely as not the result of his service because the remainder of the Veteran's service treatment records, to include his separation examination report, were devoid of any mention of amnesia, head injury and/or periods of consciousness.  The Board found the February 2010 examination report insufficient in that the VA examiner failed to consider whether the Veteran may have developed residuals of his in-service head injury during the period of more than 40 years since his separation from service in December 1971.  Therefore, the Board remanded the case in May 2012 for the Veteran to undergo further VA examination.

Further examination and opinion was obtained in August 2012 from the same examiner who conducted the July 2010 examination.  The examiner continued to provide a negative a nexus opinion with respect to the residuals of a head injury and concussion claim.  As for a rationale, the examiner essentially reiterated what was stated from the previous July 2010 examination report which, as noted above, the Board had previously found to be insufficient. The examiner did not provide any additional clarification or insight with respect to the claim. Thus, further clarification with respect to the claim is still warranted.     

Migraine Headaches

The Veteran asserts that he has suffered from migraine headaches since his service.  VA treatment records show that the Veteran has been diagnosed with migraine headaches.

The Board remanded the claim in May 2012 for the Veteran to undergo a VA examination in order to determine the nature and etiology of his migraine headaches.  

An August 2012 VA disability benefits questionnaire (DBQ) for TBI reflects the Veteran's reports of frequent headaches, however, the examiner did not provide a diagnosis or etiology statement.  Thus, further examination is warranted with respect to this claim.  

Acquired Psychiatric Disorder

The Veteran reports that he has developed PTSD as a result of a motor vehicle accident in service as well as a fall in which he injured his head.  The Veteran's two stressors statements have been verified.  

A May 2010 VA PTSD examination report reflects the examiner's opinion that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis, and all other Axis I diagnoses were deferred at that time.  Since the Board had merged the Veteran's claims to establish service connection for PTSD and general anxiety disorder, the Board found the May 2010 VA PTSD examination to be inadequate with regard to whether the Veteran has general anxiety disorder resulting from his service, to include either or both of his verified stressors.  The claim was remanded in May 2012 for further VA examination.

The Veteran underwent a VA PTSD DBQ in October 2012.  The examiner determined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis but felt that the Veteran did have depression which was less likely related to military experience.  With respect to a rationale, the examiner noted that the Veteran's depressive symptoms occurred following his military service, after his heart attack and reflected frustration at how his life has turned out.  Significantly, however, there is no discussion of the Veteran's verified stressors in the examination report and the rationale was provided with consideration of either verified stressor.  Therefore, the Board finds that October 2012 examination to be inadequate and that further examination is warranted.     

Coronary Artery Disease

The Veteran has a current diagnosis of coronary artery disease.  An August 2012 VA heart conditions disability benefits questionnaire (DBQ) contains a negative etiological opinion on direct service connection.  However, as the RO has now granted service connection for hypertension (as noted in the introduction above), a question arises as to whether the Veteran's coronary artery is related to that disease.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran).  

Thus, the Board finds that further VA opinion with respect to the claim for service connection for coronary artery disease on a secondary basis is warranted. 
 
Back Disorder

The Veteran contends that his back pain began during his active military service.  He testified at a September 2009 Board hearing that following the November 1970 automobile accident his neck hurt first but then his back started to bother him.  He also felt that the back pain was aggravated by his military job duty refueling aircraft which involved pulling out a large hose.  As noted previously, the service treatment records show that the Veteran was involved in a fall in September 1970, but back complaints were not recorded at the time.  The records also document a motor vehicle accident in November 1970, however, aside from complaints related to his neck, back complaints were not specifically noted.  However, the Board notes that the Veteran is competent to report the onset of back pain in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Post-service private treatment records also show that the Veteran incurred a work-related injury to his back in January 1978.  He subsequently underwent surgery in January 1979.

A June 2010 examination report reflects a diagnosis of degenerative disc disease of the lumbar spine at L4-L5.  However, the examiner opined that the disorder was not at least as likely as not the result of his service, indicating that there was no evidence that the condition began during service.  The Board found the June 2010 examination report to be inadequate as the rationale was determined to be conclusory.  Specifically, the examiner did not explain why the disorder was not related to service or address other possible causes for disorder.  The examination report also failed to reflect that the Veteran's complete records were reviewed by the VA examiner in conjunction with the examination.  The Board remanded the claim in May 2012 for further examination.

An August 2012 VA back conditions DBQ contains a negative etiological opinion with respect to the back claim.  The examiner essentially noted that neither the fall in September 1970 nor the motor vehicle accident in November 1970 would lead to the need for a laminectomy/fusion due to disc disease in the lumbar spine and also  appeared to relate the current back disability (diagnosed as degenerative disc disease) to the additional injury since service.  The Board finds that the August 2012 examination to be inadequate as the opinion does not take into consideration the Veteran's reports of the onset of back pain in service and also does not establish to what extent any current low back disability is the result of his injury in service versus any additional injury since service.

TDIU

The Board notes that the claim for TDIU is inextricably intertwined with the service connection claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  As such, the Board will defer resolution of the TDIU claim, because such action by the Board would be premature pending the additional development of the Veteran's claims.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims file to an appropriate VA examiner, other than the examiner who provided the August 2012 VA TBI DBQ for the purpose of ascertaining the presence, nature and likely etiology of residuals of a head injury and concussion and migraine headaches.  Prior to drafting the opinions, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that each residual of a head injury and concussion is causally or etiologically related to the Veteran's military service, to include his fall in September 1970 and the motor vehicle accident in November 1970.  

The examiner should also provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current headache disorder is the result of the Veteran's military service, to include his fall in September 1970 and the motor vehicle accident in November 1970, or whether any current headache disorder is proximately due to or the result of his in-service head injury and concussion.

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that a current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2013), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

If the August 2013 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinions.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).   

2.  Return the complete claims file, to include a copy of this remand, to the October 2012 VA PTSD DBQ examiner.  Prior to drafting an opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that an acquired psychiatric disorder is causally or etiologically related to the Veteran's military service, to include his verified stressor events.  

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that a current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2013), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

If the October 2012 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinions.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).   

3.  Return the complete claims file, to include a copy of this remand, to the August 2012 VA heart conditions DBQ examiner.  Prior to drafting the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that coronary artery disease is caused by or aggravated by the service-connected hypertension as opposed to its being more likely the result of some other cause or factors.  By aggravation the Board means a permanent increased in the severity of the underlying disability beyond its natural progression.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the August 2013 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinions.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  

4.  Return the complete claims file, to include a copy of this remand, to the August 2012 VA back conditions DBQ examiner.  Prior to drafting the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that a current back disorder, to include degenerative disc disease, is causally or etiologically related to the Veteran's military service, to include the Veteran's assertions of the onset of back pain following the November 1970 in-service motor vehicle accident and aggravated by his military job duty refueling aircraft.  Consideration also must be given to the additional low back injury the Veteran has sustained since service at his civilian job in 1978.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the August 2013 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinions.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


